DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Withdrawn Rejections
The rejection of claims 1-3, 5, and 9 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendment to independent claim 1.


Rejoinder
Claims 1-3, 5, and 9 are allowable. Claims 6-8 and 10, previously withdrawn from consideration as a result of an election of species requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the election of species requirement, as set forth in the Office action mailed on 27 April 2020, is hereby withdrawn and claims 6-8 and 10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Sako et al. (“Sako”, WO 01/91708, previously cited) and Krueger (US 2015/0007853, previously cited).  The inventions of Sako and Krueger are delineated in a previous Office action (see pages 3-5 of Office action mailed 20 November 2020) and incorporated herein by reference.  Applicant’s amendment to independent claim 1 requires particular process steps to arrive at the hair care system concentrate, which are not taught in the cited prior art.  Additionally, Applicant’s specification demonstrates the particular process limitations of 1) order of addition for polyethylene glycol diester of stearic acid (Comparative Example C1), 2) heating temperatures for addition of components (Comparative Example C2), 3) molecular weight of film forming nonionic polyethylene glycol polymer (Comparative Example C3), and 4) concentration of polyethylene glycol diester of stearic acid (Comparative Example C4), recited in amended claim 1, are critical for producing a stable hair care system concentrate which avoids liquid separation or syneresis, with a good consistency.  Therefore, it would not have been obvious to a person having ordinary skill in the art at the time the invention was filed to make a hair care formulation .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/Examiner, Art Unit 1611